Citation Nr: 1645966	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  12-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 70 percent for PTSD.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2015 rating decisions of the VA Regional Office (RO) in Albuquerque, New Mexico.  

The issues of entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension, and entitlement to a TDIU were previously remanded by the Board in May 2014 in order to obtain VA treatment records and any other treatment records identified by the Veteran; to procure records pertaining to the Veteran's workman's compensation claim involving a hernia; to ask that the Veteran provide details regarding his exposure to herbicides in service; and to provide the Veteran with a VA hypertension examination.  Additional VA treatment records as well as private treatment records involving the Veteran's bilateral inguinal hernia were obtained and associated with the claims file.  The Veteran provided a statement regarding his alleged in-service herbicide exposure in November 2014, and he was provided with a VA hypertension examination in November 2014.  As such, the Board finds that there has been substantial compliance with its May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request, is required).  

The issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in-country in Vietnam from January 9, 1962, to May 7, 1975, service in the waters offshore involving duty or visitation in the Republic of Vietnam, or service in the inland waters of Vietnam.

2. Diabetes mellitus did not have its clinical onset in service, was not exhibited within the first post service year, was not the result of herbicide exposure in service, and is not otherwise related to active service.

3.  Hypertension did not have its clinical onset in service, was not exhibited within the first post service year, was not the result of herbicide exposure in service, and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetes mellitus, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for a grant of service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in April 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Board obtained and associated the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records with the claims file.  The RO also requested the Veteran's Social Security Administration (SSA) records; however, a response in December 2013 indicated that the medical records had been destroyed.   

A pertinent VA hypertension examination was obtained in November 2014.  38 C.F.R. § 3.159(c)(4).  This VA examination is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of entitlement to service connection for hypertension has been met.  38 C.F.R. § 3.159(c)(4). 

Additionally, the Board notes the Veteran was not provided a VA examination in connection with his diabetes mellitus claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the record demonstrates diagnoses of diabetes mellitus, type II, during the pendency of the appeal.  However, as discussed in greater detail below, the competent evidence does not support that the Veteran was exposed to herbicides during active duty.  Additionally, there is no competent, probative evidence suggesting a relationship between the Veteran's diabetes and exposure to an herbicide agent.  Further, his service treatment records do not demonstrate complaints of or treatment for diabetes or symptoms thereof during active duty or for many years after service.  Moreover, the Veteran does not claim that he experienced symptoms of diabetes during active duty or in the years immediately after service.  As a result, the Board finds the evidence does not demonstrate that diabetes mellitus, type II, may be associated with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279 .

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran seeks entitlement to service connection for diabetes mellitus and hypertension.  Specifically, he alleges that he developed diabetes as a result of exposure to herbicides while serving in Vietnam, and that his hypertension was either caused or aggravated by his diabetes mellitus or his service-connected PTSD.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including diabetes mellitus and hypertension, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Additionally, certain chronic disabilities, such as diabetes mellitus and hypertension, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation. 3 8 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus and early-onset peripheral neuropathy, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190   (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

Finally, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or chronically aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

The Veteran asserts that his diabetes mellitus was caused by his purported exposure to herbicides in Vietnam.  The Veteran served on active duty from July 1964 to June 1968.  His service personnel records show that he served as an Electricians Mate aboard the USS Topeka (CL-67/CLG-8) starting in November 1965.  The USS Topeka operated in the territorial waters (blue waters) of Vietnam from December 18, 1965, to January 7, 1966; from January 15, 1966, to January 21, 1966; from January 30, 1966, to March 1, 1966; and from April 9, 1966, to May 8, 1966; however, there was no evidence that the USS Topeka ever operated in Vietnam's inland waterways (brown waters).  In correspondence dated in November 2014, the Veteran indicated that he was stationed off the coast of Vietnam in 1965, 1966, and 1967, at which time he performed fire support for the Army and Marines who were fighting the Viet Cong and was exposed to "air blown" Agent Orange while on duty; he further indicated that the USS Topeka did a fresh water wash down with brown water from the inlet water to get fresh water to clean the salt from the outside of the ship.  However, the Veteran did not indicate any dates for docking in the Republic of Vietnam or of inland waterway travel.  The Veteran was in receipt of the Vietnam Service Medal (VSM) with two Bronze Stars as well as the Republic of Vietnam Campaign Medal (VCM) with device.  

In a March 2016 memorandum, the Joint Services Records Research Center (JSRRC) Coordinator determined that VA lacked the information required by the JSRRC to verify herbicide exposure in Vietnam.  The memorandum also noted that the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents did not list the USS Topeka as being in the inland waters of Vietnam.  Service personnel records did not document that the Veteran went on land in Vietnam or within its inland waterways at any time during active service.  

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). The Board is not required to accept a veteran's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board has considered whether the Veteran's ship, the USS Topeka (CL-67/CLG-8), traveled on inland waters in Vietnam during the applicable period.  Haas, 525 F.3d at 1187-1190.  However, the USS Topeka, a Cleveland-class light cruiser, was a deep water (or "blue water") vessel.  In order for the presumption exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and the Veteran went ashore, or other competent credible evidence that the Veteran went ashore.  There is no such competent and credible evidence of record in this case. 

Based on official Navy records, VA has compiled a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  The list includes ships operating primarily or exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways, including at the mouth of rivers or river deltas, or docking to the shore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Here, however, the USS Topeka is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  It is not listed as a ship which docked or anchored in Da Nang Harbor, or any other harbor. 

The Board has considered the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion."), but finds it inapplicable because the evidence does not reflect that the Veteran's ship, the USS Topeka, docked or anchored in Da Nang Harbor or another Vietnam harbor during the presumptive time period.  The ship history of the USS Topeka shows that between August 1964 and May 1966, the ship cruised the waters of the Gulf of Tonkin and off the coast of Vietnam.  However, such does not indicate that the ship ever docked, anchored at the mouth of a river, or traveled in inland waterways.  

Finally, the Board notes that the Veteran was awarded the VSM. As the Federal Circuit noted, however, the VSM was awarded to a broader class of service members than those who served on the landmass of Vietnam.  Haas, 525 F.3d at 1188 (citing Exec. Order No. 11231 (July 8, 1965)).  Thus, the receipt of that decoration, alone, does not show that he had actual in-country service in Vietnam.

In light of the above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served in-country in Vietnam.  There is no evidence that the Veteran's ship, the USS Topeka, operated in inland waters.  Based on the foregoing, the Veteran did not have "service in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  For the above reasons, as there is no credible evidence of service in Vietnam, service connection for diabetes mellitus as due to exposure to herbicides is not warranted.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his claim of direct exposure to herbicides, the Veteran has asserted that he was exposed to "air blown" Agent Orange while aboard the USS Topeka, and that the USS Topeka did a fresh water wash down with brown water from the inlet water to get fresh water to clean the salt from the outside of the ship.  The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), in which the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases were blown on the air toward the USS Topeka or were in the water used to clean the USS Topeka.  The Board also notes that herbicides were not transported, stored, or used aboard United States Navy ships.  Furthermore, the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service. 

Moreover, under a direct theory of entitlement to service connection, there is no evidence that the Veteran's diabetes mellitus or hypertension had their onset in service or were otherwise related to service.  A review of the Veteran's service treatment records does not indicate any complaints of symptomatology associated with diabetes mellitus or hypertension.  To that end, the Veteran was evaluated as within normal limits upon clinical evaluation at the time of his May 1968 Report of Medical Examination at separation, and his blood pressure reading was 114/80 millimeters of mercury (mmHg).  The Veteran was provided with a VA examination in November 2014, at which time the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The examiner indicated that the Veteran's hypertension was a post-service condition first diagnosed in the 1990s, and that his diabetes mellitus was also a post-service condition diagnosed several years after his hypertension diagnosis.   As there is no evidence, or even argument, that either disability is directly related to service (aside from as due to exposure to herbicides, which is addressed above), service connection on a direct basis for diabetes mellitus and/or hypertension is not warranted.

Under a theory of secondary service connection, the Veteran has argued that service connection was warranted for hypertension on the basis that it was either caused or aggravated by diabetes mellitus or his service-connected PTSD.  However, as explained above, service connection is not warranted for diabetes mellitus on any basis.  Thus, as a matter of law, service connection for hypertension cannot be warranted on a secondary basis to diabetes mellitus.  With respect to the Veteran's PTSD, the examiner at his November 2014 VA examination opined that his hypertension was not caused or aggravated by his PTSD.  The examiner explained that although PTSD could cause "transient/temporary elevations in blood pressure," it would not cause or aggravate hypertension beyond its natural progression.  As such, service connection on a secondary basis for hypertension is not warranted.

Finally, as noted above, hypertension and diabetes mellitus are chronic diseases under 38 C.F.R. § 3.309(a).  However, there is no evidence that hypertension or diabetes mellitus manifested to a compensable degree within the first post-service year.  Indeed, the Veteran made no argument concerning such.  To that end, treatment records do not note any treatment for those disabilities until decades following the Veteran's separation from service. 

Further, service connection is not warranted under the theory of continuity of symptomatology.  To that end, neither hypertension nor diabetes mellitus was noted in service.  Likewise, the Veteran did not assert that he has experienced the symptoms of either of those disabilities continuously since his separation from service.  Thus, as there is no evidence that diabetes mellitus or hypertension manifested to a compensable degree within the first post-service year or that the Veteran has experienced the symptoms of either of those disabilities continuously since service, service connection on a presumptive basis is not warranted.

In conclusion, the competent, probative evidence does not demonstrate that the Veteran served within the land borders or internal waterways of the Republic of Vietnam, and therefore, exposure to herbicides is not presumed.  In addition, the competent, probative evidence does not demonstrate that the Veteran was actually exposed to herbicides during active duty.  Finally, the competent, probative evidence does not indicate that hypertension or diabetes mellitus had their onset during active duty or were otherwise related to active duty or to any service-connected disability.  Accordingly, the claims of entitlement to service connection for hypertension and diabetes mellitus, type II, to include as due to exposure to herbicides, must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.


REMAND

The Veteran also seeks entitlement to a rating in excess of 70 percent for PTSD as well as entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be conducted before these claims can be adjudicated on the merits.  

At the outset, the Board notes that its previous decision in May 2014 denied entitlement to a rating in excess of 70 percent for PTSD.  However, since that time, the Veteran filed a claim of entitlement to a 100 percent rating for PTSD due to VA hospitalization.  In addition, the Veteran submitted several lay statements from others indicating that his psychiatric symptomatology had worsened.  In a May 2015 rating decision, the RO granted entitlement to a temporary evaluation of 100 percent, pursuant to 38 C.F.R. § 4.29, effective September 15, 2014 through October 21, 2014, due to hospitalization of over 21 days; thereafter, an evaluation of 70 percent was assigned from November 1, 2014.  In April 2016, the Veteran filed a notice of disagreement, expressing dissatisfaction with the 70 percent evaluation assigned as of November 1, 2014, and indicating that his PTSD symptoms had increased in severity.  A statement of the case was issued in August 2016, and the issue was certified to the Board in September 2016.  

The Board recognizes that the Veteran was last provided with a VA psychiatric examination in September 2012, over 4 years ago.  The Board finds that the above evidence suggests that the Veteran's PTSD may have worsened since his last VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997)(holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the Veteran's claim of entitlement to a TDIU, the Board finds that the claim of entitlement to an increased rating for PTSD and the claim of entitlement to a TDIU are inextricably intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to an increased evaluation for PTSD and the claim of entitlement to TDIU are "intertwined" because a decision on the PTSD claim will impact the claim for a TDIU.  Consequently, the claim of entitlement to an increased rating for PTSD and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is also requested to address the impact of the Veteran's PTSD has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's PTSD has on his ability to perform physical and sedentary tasks.

A complete rationale should be given for any opinion provided.

2.  Readjudicate the claims remaining on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case to the Veteran and his attorney and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


